Title: To Thomas Jefferson from Thomas Pinckney, 12 March 1793
From: Pinckney, Thomas
To: Jefferson, Thomas



Dear Sir
London 12th. March 1793.

Mr. Albion Cox having been recommended to me to fill the Office of Assayer of our Mint I made all the requisite Enquiries concerning his Abilities and Integrity and received a satisfactory account of both, but as he has been under Misfortunes in America I thought it prudent not to make a final Agreement with him unless his Character should bear the Test of Enquiry there as well as in this Country and for this reason you will observe a Clause in our Agreement stipulating that it shall be void if not approved by the President. I inclose a Copy of his Receipt for the Money furnished him in part of Salary and for Articles bought. He had been employed some time in procuring these Articles and conceived his Salary should commence from the time in which he was so engaged. Though I saw the Equity of the Proposal yet being limitted by my Instructions I told him all I could do would be to state the Matter to you. I believe you must go on with the other Officers you have as Mr. Morris thinks he cannot procure Droze, and I cannot obtain others in conformity to my directions. I have the honor to be with the utmost respect Dear Sir Your faithful and obedient Servant

Thomas Pinckney

